ON MOTION NOE REHEARING
Gill, J.
I. On a reconsideration of this case we see no reason to withdraw from the position already taken, and must adhere to our former' holding, to the effect that no jurisdiction in the attachment ever attached by the issue of the writ herein, for the reason that no affidavit for attachment was filed prior to the *122issue of such writ, and that such writ was, therefore, void.
II. Plaintiff’s counsel, however, insists, that, even to admit that the writ of attachment was issued in the absence of an affidavit, yet that defendants waived the necessity thereof by appearing and pleading to an affidavit, subsequently filed in the court. We cannot concur with counsel on the position thus taken. It is well understood that, in the matter of jurisdiction over the person, a defendant may appear in court and submit himself to the jurisdiction thereof in the face of defective, or even void, process; and that he cannot thereafter complain of such want of process, since he will be deemed to have waived the necessity thereof. However this rule has no application here, in a proceeding in its nature in rem — where the court seeks by its process to bring the thing in court, with the purpose of subjecting such thing to the payment of plaintiff’s claim. It is an extraordinary process, and the statute law has provided a means whereby the res may be brought into the jurisdiction of the court. The presence or absence of the defendant in the suit has nothing to do with the presence or absence of the attached property. In other words the defendant may be present and yet the defendant’s property absent, or not within the court’s jurisdiction. Johnson v. Gilkeson, 81 Mo. 59. For example, a suit may be pending against a defendant who has been brought in by process, or who has appeared voluntarily and without process, yet if an attachment against his property is sought, in aid of such suit, the same affidavit is required to warrant the court in issuing the attachment writ, as if sued out in the beginning of the litigation. R. S. 1889, sec. 533. The presence of an attachment affidavit is made an absolute, indispensable prerequisite to the court’s jurisdiction to issue the writ. “The issue of the writ of attachment is a movement in *123tlie exercise of jurisdiction; and there is no lawful right to make that movement, unless such ground be laid therefor, by affidavit, as the law prescribes. If there be no affidavit then the writ of attachment is coram non judice and void.” Drake on Attachment [6 Ed.] sec. 89, et seq.; Waples on Att., pp. 76, 77. “No court has any jurisdictional right to issue the writ of attachment unless the statutory requirements be complied with, and where there are fatal defects in the affidavit (so that it amounts to no affidavit) then the attachment thereunder is void ab initio. The whole proceedings are not merely voidable but absolutely void. Waples on Proceedings in Rem., sec. 587, et seq.; secs. 595 and 86. “Jurisdiction over the subject-matter in attachment cases is obtained only by the levy thereon of a writ properly issued.” Hardin v. Lee, 51 Mo. 244.
In our opinion then the writ of attachment, issued in this cause, was an attempted process without jurisdiction. The court did not thereby acquire jurisdiction over the subject-matter. It was a void proceeding.from the beginning, and, as jurisdiction never attached, advantage thereof could be taken at any time. Henderson v. Henderson, 55 Mo. 534. And since the court never acquired, under the law, jurisdiction of the subject-matter, consent of parties cannot confer jurisdiction. Bray v. Marshall, 66 Mo. 122; Baker v. Railroad, 36 Mo. 543; Fields v. Mohey, 78 Mo. 176.
Ellison, J., concurring, the motion for a rehearing-is, therefore, denied.